



TERMINATION AMENDMENT
TO THE
ANADARKO EMPLOYEE SAVINGS PLAN
(As Amended and Restated Effective January 1, 2015)
WHEREAS, Anadarko Petroleum Corporation (the “Company”) has previously adopted
the Anadarko Employee Savings Plan (as Amended and Restated Effective January 1,
2015), and as further amended from time to time (the “Plan”); and
WHEREAS, pursuant to Section 10.3 of the Plan, the Board of Directors of the
Company took all legal actions to terminate the Plan effective as of August 7,
2019 and to cease further purchases in the Plan’s Company Stock Fund effective
as of August 8, 2019;
NOW, THEREFORE, the Company hereby amends the Plan, effective as of August 7,
2019, to reflect the Plan termination, as follows:
1.Effective as of August 7, 2019, the following new Section 2.5 shall be added
at the end of Article II of the Plan:
“2.5    Plan Termination: Effective as of August 7, 2019 (the ‘Termination
Date’), the Plan is terminated and, notwithstanding any provision hereof to the
contrary, on and after the Termination Date: (i) no new Participants shall be
allowed to commence (or re-commence) participation in the Plan; (ii) no
Participant Contributions or Rollover Contributions will be made to the Plan
after the Termination Date; (iii) no new Participant loans will be made from the
Plan on or after the Termination Date; (iv) no Employer Contributions will be
made to the Plan based on Compensation earned after the Termination Date; and
(v) the unvested portion of any Accounts as of the Termination Date shall be
fully vested as of the Termination Date.”
2.Effective as of August 8, 2019, the following new sentences shall be added to
the end of Section 4.10(a) of the Plan:
“Notwithstanding the foregoing sentence or any other provision of the Plan to
the contrary, effective as of August 8, 2019 (“Freeze Date”), the Plan Sponsor,
in its corporate or settlor capacity, froze the Company Stock Fund and on and
after the Freeze Date such fund shall no longer be open to or accept new
investment or reinvestment, including from another Plan investment option
(including amounts


1

--------------------------------------------------------------------------------





that were previously invested in the Company Stock Fund), other than the loan
repayments, to the extent the loan amount was funded from the Company Stock Fund
prior to the Merger Date, and cash dividends paid with respect to shares of
Company common stock in the Company Stock Fund. Any amounts transferred from the
Company Stock Fund to any other Plan investment options cannot be subsequently
reinvested in the Company Stock Fund on or after the Freeze Date. Any cash
amounts received by the Plan on behalf of Participants in consideration for the
conversion of the common stock of the Company in the Company Stock Fund in
connection with the transaction pursuant to that certain Agreement and Plan of
Merger, dated as of May 9, 2019, by and among the Company, Occidental Petroleum
Corporation and certain other parties shall be reinvested in the then-designated
qualified default investment alternative applicable for such Participants
invested in the Company Stock Fund.”
IN WITNESS WHEREOF, this Termination Amendment to the Anadarko Employee Savings
Plan (as Amended and Restated Effective January 1, 2015) is hereby approved,
ratified and executed by an authorized officer of Anadarko Petroleum Corporation
on this 28th day of August 2019, to be effective as provided above.
ANADARKO PETROLEUM CORPORATION
By:    /s/ Marcia E. Backus    
Name:    Marcia E. Backus    
Title:    Senior Vice President    




2